Citation Nr: 0611157	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for gynecological 
disorders, status post hysterectomy.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, status post meniscectomy.

4.  Entitlement to service connection for gastroesophageal 
reflux disease with hiatal hernia and gastritis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2002 and later by 
the Department of Veterans Affairs (VA) Nashville, Tennessee,  
Regional Office (RO).   

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In her substantive appeal statement of November 2003, the 
veteran checked a box indicating that she desired a hearing 
before a Member of the Board.  In correspondence dated in 
December 2004, she indicated that she wished to continue her 
appeal.  She did not check a box which allowed her an 
opportunity to cancel her request for a BVA Travel Board 
hearing.  Such a hearing was scheduled to take place on July 
12, 2005, but the veteran did not appear for the hearing.  

Significantly, however, review of the two hearing 
notification letters dated in June 2005 reflects that both of 
the letters were sent to the wrong address (as were duty to 
assist letters dated in December 2004 and June 2005 and a 
certification of appeal letter of July 2005).  Thus, the VA 
failed to fulfill the duty to notify the appellant of the 
time and place of the hearing as is required under 38 C.F.R. 
§ 20.704(b) (2005).  In light of this, the Board concludes 
that another attempt must be made to provide the requested 
hearing.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify her of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






